Exhibit 10.58

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of June
12, 2003, by and among Edgewater Technology, Inc., a Delaware corporation (the
“Company”), Edgewater Technology (Delaware), Inc., a Delaware corporation and
wholly – owned subsidiary of the Company (“Edgewater Delaware”) and Dave Clancey
(“Employee”).

 

RECITALS

 

WHEREAS, in the course of building the business of the Company and Edgewater
Delaware, and in his capacity as an executive officer thereof, Employee will be
engaged in a confidential relationship and will gain knowledge of the business,
affairs, customers and methods of the Company, Edgewater Delaware and each of
their direct and indirect Subsidiaries (as defined below) during his employment
with Edgewater Delaware and during his executive officer relationship and
employment with the Company;

 

WHEREAS, in this capacity Employee will have access to lists of the Company’s,
Edgewater Delaware’s and their respective Subsidiaries’ customers and their
needs, and will become personally known to and acquainted with the Company’s,
Edgewater Delaware’s and their Subsidiaries’ customers, thereby establishing a
personal relationship with such customers for the benefit of the Company,
Edgewater Delaware and applicable Subsidiary; and

 

WHEREAS, the corporate parties being duly authorized hereto by their respective
Board of Directors and the individual having the requisite capacity and
authority, desire to enter into this Agreement to reflect the foregoing, and for
other purposes as hereinafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereto agree as follows:

 

1.    TERM OF AGREEMENT. The term of this Agreement shall commence on the date
hereof and shall continue until June 12, 2007, unless terminated sooner in
accordance with Sections 5 or 6 hereof (the “Term”). During the Term, the
calendar year shall be referred to herein as a “Compensation Year,” which in
addition to the full calendar years covered in the Term, for purposes of any
incentive compensation plans of the type referenced in Section 3.3, shall
include the period of January 1, 2003 through the date of this Agreement and the
balance of the 2003 year following the date of this Agreement and for the 2007
year, shall include the balance of the 2007 year following the expiration of the
Term through December 31, 2007, it being acknowledged and understood that
Employee shall be entitled to receive the full benefit available under any
incentive compensation plan applicable for the 2007 calendar year regardless of
the expiration of the Term or the cessation of Employee’s employment as a result
of such expiration, subject in all such circumstances to the terms, provisions
and conditions of any such incentive compensation plan.

 

2.    DUTIES AND PERFORMANCE.

 

1



--------------------------------------------------------------------------------

(a)    During the Term, Employee shall be employed by, if any, Edgewater
Delaware on a full-time basis as Executive Vice President—Chief Technology
Officer of Edgewater Delaware, as well as being employed on a full- time basis
as the Executive Vice President—Chief Technology Officer of the Company and
shall have such authority and shall perform such duties consistent with his
position as may be reasonably assigned to him by, and shall report to the Chief
Executive Officer of the Company. Employee shall use all reasonable efforts to
further the interests of Edgewater Delaware, the Company and its Subsidiaries
and shall devote substantially all of his business time and attentions to his
duties hereunder; provided, however, that Employee shall not be prohibited from
making investments of a passive nature (other than investment in more than five
percent (5%) of the outstanding shares of companies engaged in competition with
Edgewater Delaware) and devoting time to non-business related ventures, such as
real estate investments, so long as such activities do not prevent or materially
interfere with Employee’s performance of his obligations hereunder. At all times
during the Term: (i) Employee’s office and the base from which she primarily
performs his duties hereunder shall be located at the Company’s offices which
shall not be located more than twenty (20) miles from Wakefield, Massachusetts,
unless otherwise agreed to by Employee; and/or (ii) Employee shall not be
required to travel domestically more than twenty (20) miles from the Company’s
offices in Wakefield, Massachusetts or internationally, except as agreed to by
Employee.

 

(b)    Employee shall be entitled to be reimbursed in accordance with the
policies of Edgewater Delaware and/or the Company, as adopted and amended from
time to time, for all reasonable and necessary expenses incurred by him in
connection with the performance of his duties of employment hereunder; provided,
however, that Employee shall, as a condition of such reimbursement, submit
verification of the nature and amount of such expenses in accordance with the
reimbursement policies from time to time adopted by Edgewater Delaware and/or
the Company.

 

3.    COMPENSATION.

 

3.1    Base Salary. Edgewater Delaware shall pay to Employee a base salary at
the rate of $ 242,000.00 per annum through the expiration of the Term, payable
bi-weekly as per normal pay practices of Edgewater Delaware, although the
Company shall be directly obligated to pay this annual base salary amount per
the aforementioned biweekly pay periods, if not paid by Edgewater Delaware. Such
base salary shall be subject to increase based upon review by the Compensation
Committee of the Company ( the “Committee”) from time to time.

 

3.2    Stock Options and Restricted Stock Awards. Prior to the date of this
Agreement, Employee has been granted stock options in two separate grants under
the Company’s Amended and Restated 1996 Stock Option Plan (the “1996 Plan”): (i)
August 31, 2000; and (ii) January 11, 2002 (collectively, the “1996 Plan
Grants”) and one stock option grant under the Company’s Amended and Restated
2000 Stock Option Plan (the “2000 Plan”): March 21, 2002 (the “2000 Plan
Grant”). While the shares, to the extent not already vested and exercisable,
underlying the 1996 Plan Grants vest and become immediately exercisable upon a
Change of Control (as defined in the 1996 Plan), the shares, to the extent

 

2



--------------------------------------------------------------------------------

not already vested and exercisable, underlying the 2000 Plan Grant will vest and
become immediately exercisable upon a Change in Control (as defined in this
Agreement). All shares underlying future grants of stock options and/or
restricted stock awards, if any, to Employee under the 1996 Plan, the 2000 Plan
and/or any other stock based incentive plan of the Company existing as of the
date of this Agreement or during the Term, will vest and become immediately
exercisable upon a Change in Control. This Change in Control vesting provision
will be reflected in each stock option agreement for each stock option grant
and/or restricted stock award, if any, granted under the 1996, the 2000 Plan
and/or any other stock based incentive compensation plan of the Company as of
the date of this Agreement or after the date of this Agreement during the Term.
Except as otherwise expressly set forth herein, all of the terms, provisions and
conditions of the 1996 Plan Grants and the 2000 Plan Grant shall remain in full
force and effect unaltered and unaffected hereby. In addition, in any stock
option grant and/or restricted stock award under the 1996 Plan, the 2000 Plan
and/or any other stock based compensation plan of the Company as of or after the
date of this Agreement during the Term, the definition of Cause in this
Agreement shall be the definition used in any such stock option grant and/or
restricted stock award. As to: (a) any stock options granted under the 1996
Plan, the 2000 Plan and/or any other stock based incentive plan of the Company
existing as of or subsequent to the date of this Agreement, during the Term or
during Employee’s employment with the Company and Edgewater Delaware, if
subsequent to the Term; and/or (b) any restricted stock awards issued under any
stock based incentive compensation plan existing as of or subsequent to the date
of this Agreement, during the Term or during Employee’s employment with the
Company and Edgewater, if subsequent to the Term, among other terms, provisions
and conditions in such grants and/or awards, in each of (a) and (b), the shares
underlying each such stock option grant, if any, and/or restricted stock award,
if any, shall vest and: (i) as to stock option grants become immediately
exercisable by Employee for the period specified in such grant; and (ii) as to
restricted stock awards become shares of Employee not subject to any redemption
option, in the event of: (x) termination of Employee’s employment by the Company
and Edgewater Delaware for any reason, other than those referenced in Section
5(a)(i) – (iii); or (y) termination by Employee for Good Reason only. The
parties to this Agreement further acknowledge that the 1996 Plan Grants and the
2000 Plan Grant will be amended and restated immediately following the date of
this Agreement to reflect, among other things, the applicable terms, provisions
and conditions of this Section 3.2.

 

3.3    Bonus. Employee shall be eligible to receive an annual cash bonus for
each Compensation Year of up to 120% of Employee’s annual base salary, subject
to the terms, provisions and conditions of the incentive compensation plan for
each such Compensation Year as approved and adopted by the Committee.
Notwithstanding the foregoing, the Committee does have the authority, but not
the obligation under this Agreement or otherwise, to pay Employee a
discretionary cash bonus for each Compensation Year.

 

4.    BENEFITS.

 

During the Term, Employee shall be entitled annually to five (5) weeks vacation
and shall be entitled to any accrued, but unused vacation prior to the date of
this Agreement. During the Term, the Company shall pay for the lease, insurance
and maintenance expenses

 

3



--------------------------------------------------------------------------------

with respect to a car leased by Employee (or a comparable car) consistent with
such benefit as has been provided to Employee by the Company and/or Edgewater
Delaware immediately prior to the date hereof. Employee shall be entitled, if
eligible, to participate in any insurance, stock purchase, or other benefit plan
of the Company or Edgewater Delaware now existing or hereafter adopted as
offered to other employees of the Company and/or Edgewater Delaware similarly
situated. Nothing herein contained shall be construed as requiring the Company
and/or Edgewater Delaware to establish or continue any particular benefit plan
in discharge of its obligation under this Agreement. The Company or Edgewater
Delaware, as applicable, will provide Employee with prompt reimbursement for all
reasonable business expenses incurred in the performance of Employee’s duties
pursuant to this Agreement subject to Employee’s provision of receipts for such
expenses, to the Company or Edgewater Delaware, as applicable.

 

5.    TERMINATION OF AGREEMENT AND EMPLOYMENT.

 

(a)    The Company and Edgewater Delaware shall be entitled to terminate this
Agreement and Employee’s employment or services with the Company, Edgewater
Delaware and any of their Subsidiaries, in any of the following circumstances
during the Term:

 

(i)    for “Cause,” which shall mean by reason of any of the following: (A)
Employee’s material breach of any provision of Section 7 of this Agreement; (B)
the final written determination by the Board of Directors of the Company (the
“Board”) after 30 days notice to the Employee and the opportunity for Employee
to be heard by the Board of Directors regarding Employee’s willful failure and
refusal to comply with the material and reasonable directives of the Company;
(C) Employee’s willful and repeated failure to perform the duties for which
Employee has been provided with written notice of nonperformance and for which
Employee has been provided with thirty (30) days to cure such nonperformance;
(D) Employee’s gross negligence or willful or intentional misconduct; (E) final
written determination after thirty (30) days notice to Employee and the
opportunity for Employee to be heard by the Board of Directors of the Company in
respect of Employee’s breach of his fiduciary duties to the Company; or (F) the
conviction of, or the entering of a guilty plea or plea of no contest with
respect to, a felony with respect to Employee, or any other criminal activity
which materially affects Employee’s ability to perform his duties or materially
harms the reputation of the Company;

 

(ii)    if, during the Term, Employee because of physical or mental illness or
incapacity shall be unable for any reason to substantially perform all of his
duties and responsibilities under this Agreement for a period of one hundred and
eighty (180) days in the aggregate in any twelve (12) month period
(“Disability”); provided, however, that the Company shall give Employee at least
ten (10) days prior written notice of its intention to terminate this Agreement,
as of the date set forth in the notice, at any time after the expiration of such
one hundred and eighty (180) day period. In case of termination for Disability,
Employee shall be entitled to receive salary, benefits, and reimbursable
expenses owing Employee through the date of termination;

 

4



--------------------------------------------------------------------------------

(iii)    the death of Employee. In case of death during the Term, the Company’s
and Edgewater Delaware’s obligations hereunder shall terminate on the date death
occurs, except as to compensation and other benefits previously earned through
and until such date; or

 

(iv)    for any reason other than the reasons set forth in clauses (i)-(iii)
above.

 

(b)    During the Term, but only following a Change in Control (as defined
below), Employee shall be entitled to terminate this Agreement, resign or
otherwise terminate Employee’s employment with the Company, Edgewater Delaware
and their Subsidiaries for any reason, other than: (x) the reasons set forth in
Section 5(a) above; or (y) for Good Reason (as defined below) by Employee (the
“Employee Termination”). In case of the Employee Termination, the Company’s and
Edgewater Delaware’s obligations hereunder including, without limitation, the
Company’s and Edgewater Delaware’s obligations to pay Employee’s base salary or
any other compensation accruing after the effective date of such termination,
any benefits (except as otherwise required by applicable law), other than those
obligations which have accrued but remain unpaid as of the date of such
termination (such as accrued but unpaid salary, any accrued but unpaid bonus,
expense reimbursements, health insurance premiums, retirement plan
contributions, if any, vacation pay, sick pay, etc.) and any lump sum severance
payment obligation under any other provisions of this Agreement shall terminate
as of the date of such termination, with all of Employee’s obligations
hereunder, except with respect to Section 7 below, being terminated. Employee’s
entitlement to receive any incentive compensation for the Compensation Year of
such termination or thereafter and all rights under the 1996 Plan Grants, the
2000 Plan Grant and any other option grant, restricted stock award or similar
equity based incentive granted, awarded or issued subsequent to the date of this
Agreement under the aforementioned stock based plans or other stock based plans
of the Company, shall be governed by the terms, provisions and conditions of the
applicable incentive compensation plan, stock option agreements, restricted
stock award agreements or similar grant or award agreements. Notwithstanding the
Employee Termination, except for employee’s continued compliance with the
non-competition, non-solicitation and confidentiality provisions of Section 7,
which shall apply for a period of twelve (12) months following the date of the
Employee Termination: (i) neither the Company, Edgewater Delaware, their
Subsidiaries nor their successors or assigns (whether by operation of law or
otherwise) shall have any rights, claims, causes of action or remedies (whether
at law or in equity) against Employee with respect to or arising out of this
Agreement and/or the Employee Termination generally; and (ii) Employee shall not
have any obligations, duties, liabilities or responsibilities to the Company,
Edgewater Delaware, their Subsidiaries or their successors or assigns (whether
by operation of law or otherwise) with respect to or arising out of the
termination of this Agreement or the Employee Termination generally, except for
duties Employee would have in his capacity as a director of the Company, if
still a director of the Company following the Employee Termination.

 

(c)    Except as provided in Section 6 hereof, in the event of the termination
of this Agreement and Employee’s employment:

 

(i)    for Cause during the Term, or in the event of the resignation of Employee
prior to any Change in Control (as defined below) during the Term (excluding
circumstances

 

5



--------------------------------------------------------------------------------

involving Good Reason, as defined below), then as of the date of such
termination, all of the Company’s and Edgewater Delaware’s obligations
hereunder, including, without limitation, the Company’s and Edgewater Delaware’s
obligations to pay Employee’s base salary or any other compensation accruing
after the date of such termination and any benefits (except as otherwise
required by applicable law), other than those obligations which have accrued but
remain unpaid as of the date of such termination (such as accrued but unpaid
salary, any accrued but unpaid bonus, expense reimbursements, health insurance
premiums, retirement plan contributions, if any, vacation pay, sick pay, etc.)
and any lump sum severance payment obligation under any other provision of this
Agreement shall terminate, with all of Employee’s obligations hereunder, except
with respect to Section 7 below, being terminated. Employee’s entitlement to
receive any incentive compensation for the Compensation Year of such termination
or thereafter and all rights under the 1996 Plan Grants, the 2000 Plan Grant and
any other option grant, restricted stock award or similar equity based incentive
granted, awarded or issued subsequent to the date of this Agreement under the
aforementioned stock based plans or other stock based plans of the Company shall
be governed by the terms, provisions and conditions of the applicable incentive
compensation plan, stock option agreements, restricted stock award agreements or
similar grant or award agreements; or

 

(ii)    at any time prior to the expiration of the Term, by the Company and
Edgewater Delaware pursuant to Section 5(a)(iv) above, or by Employee for Good
Reason (as defined below), then in such event Employee shall receive from the
Company or Edgewater Delaware a lump sum payment equal to the greater of the
following: (A) the amount of Employee’s base salary, for the remaining period of
the Term plus the prior year’s cash bonus paid to Employee; or (B) the sum of
one year’s annual base salary of Employee at the time of termination plus the
greater of fifty percent (50%) of such salary or the prior year’s cash bonus
paid to Employee. The lump sum payment shall be due within thirty (30) days
after the date of such termination. Upon the effective date of termination in
either case, all options and restricted stock awards granted to Employee as
referenced in Section 3.2 to the extent not already vested and exercisable,
shall become immediately vested and exercisable. In addition, in the case of any
such termination, the Company shall continue Employee’s health care, life
insurance and disability coverage for Employee for the period of two (2) years
following the date of any such termination: (i) under the terms of the
applicable Company and/or Edgewater Delaware sponsored health care plan by which
she was covered at the time of such termination of employment, as such plan may
be in effect or may be modified from time to time, or (ii) if such Company
and/or Edgewater Delaware sponsored health care, life insurance or disability
plan does not by its terms allow Employee’s participation or continued
participation, the Company and/or Edgewater Delaware shall obtain such insurance
coverage on behalf of Employee that provides all benefits otherwise provided
under such Company sponsored health care plan (collectively, “Continued Health
Care Coverage”). “Good Reason” shall mean any of the following circumstances
unless remedied by the Company within thirty (30) days after receipt of written
notification by Employee that such circumstances exist or have occurred: (A)
assignment to Employee of any duties inconsistent with Employee’s position,
authority, duties or responsibilities as Chief Technology Officer of the Company
and Edgewater Delaware as contemplated by Section 2(a) of this Agreement, change
in the location of employment in conflict or inconsistent with Section 2(a) of
this Agreement, requirement to

 

6



--------------------------------------------------------------------------------

travel in conflict or inconsistent with Section 2(a) of this Agreement, or any
other action by the Company that results in a material diminution of such
position, authority, duties or responsibilities; (B) a material reduction of
Employee’s compensation and/or benefits; or (C) any material failure by the
Company and Edgewater Delaware to comply with any of the material provisions of
this Agreement.

 

6.    CHANGE IN CONTROL.

 

(a)    If Employee’s employment with the Company is terminated during the Term
following a Change in Control, either by the Company which is not for Cause or
by the Employee for Good Reason only: (i) the Company or Edgewater Delaware
shall pay Employee a lump sum amount equal to the greater of: (A) the annual
base salary in effect at the time of such termination for the remaining period
of the Term plus his cash bonus paid for the year immediately preceding the year
in which termination of employment occurs; or (B) one and one half (1.5) times
Employee’s annual base salary then in effect plus his cash bonus paid for the
year immediately preceding the year in which the termination of employment
occurs, which such lump sum payment shall be due on the effective date of the
termination of Employee’s employment; (ii) the provisions of Section 5(c)(ii)
relating to exercisability of options, restricted stock awards and Continued
Health Care Coverage shall apply; and (iii) the non-competition,
non-solicitation and confidentiality provisions of Section 7 shall apply for a
period of only six (6) months from the effective date of termination. In such
event, Employee shall have no further obligations under this Agreement, other
than continued compliance with Section 7 hereof during the aforementioned period
in the preceding sentence.

 

(b)    A “Change in Control” shall be deemed to have occurred if: (i) any
person, other than the Company or an employee benefit plan of the Company,
acquires, directly or indirectly, the beneficial ownership of any voting
security of the Company and immediately after such acquisition such person is,
directly or indirectly, the beneficial owner of voting securities representing
50% or more of the total voting power of the then-outstanding voting securities
of the Company; (ii) the individuals (A) who, as of the date of this Agreement,
constitute the Board (the “Original Directors”) or (B) who thereafter are
elected to the Board and whose election, or nomination for election, to the
Board was approved by a vote of at least two-thirds (2/3) of the Original
Directors then still in office (such directors becoming “Additional Original
Directors” immediately following their election) or (C) who are elected to the
Board and whose election, or nomination for election to the Board was approved
by a vote of at least two-thirds (2/3) of the Original Directors and Additional
Original Directors then still in office (such directors also becoming
“Additional Original Directors” immediately following their election), cease for
any reason to constitute a majority of the members of the Board; (iii) the
stockholders of the Company shall approve a merger, consolidation,
recapitalization, or reorganization of the Company, a reverse stock split of
outstanding voting securities, or consummation of any such transaction if
stockholder approval is not sought or obtained, other than any such transaction
which would result in at least 75% of the total voting power represented by the
voting securities of the surviving entity outstanding immediately after such
transaction being beneficially owned by at least 75% of the holders of
outstanding voting

 

7



--------------------------------------------------------------------------------

securities of the Company immediately prior to the transaction, with the voting
power of each such continuing holder relative to other such continuing holders
not substantially altered in the transaction; (iv) the stockholders of the
Company shall approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or a substantial
portion of the Company’s assets (other than cash) (i.e., 50% or more of the
total assets (other than cash) of the Company); or (v) the sale by the Company
to a third party or third parties of fifty percent (50%) or more of the total
voting power of the then outstanding voting securities of Edgewater Delaware,
fifty percent (50%) or more of the assets of Edgewater Delaware or the merger,
consolidation, reorganization or other business combination of Edgewater
Delaware with a third party or third parties, where the Company directly or
indirectly owns less than fifty percent (50%) or more of the total voting power
of the then outstanding voting securities of Edgewater Delaware immediately
following any such business combination transaction.

 

(c)    (i) Anything in this Agreement to the contrary notwithstanding, in the
event that it shall be determined that any payment or distribution by the
Company or Edgewater Delaware to or for the benefit of Employee, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (a “Payment”), would constitute an “excess parachute payment”
within the meaning of section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), amounts payable or distributable to or for the benefit of
the Employee pursuant to this Agreement that are determined to be “parachute
payments” within the meaning of Section 280G(b)(2) of the Code (such payments or
distributions pursuant to this Agreement are hereinafter referred to as
“Agreement Payments”) shall not be paid or distributed in the amounts or at the
times otherwise required by this Agreement, but shall instead be paid or
distributed annually, beginning as of the effective date of the termination of
Employee’s employment and thereafter on each anniversary thereof, in the maximum
substantially equal amounts and over the minimum number of years that are
determined to be required to reduce the aggregate present value of Agreement
Payments to an amount that will not cause any Payment to be non-deductible under
section 280G of the Code. For purposes of this Section 6, present value shall be
determined in accordance with section 280G(d)(4) of the Code.

 

(ii)    All determinations to be made under this Section 6 (c) shall be made by
the Company’s independent public accountant immediately prior to the Change of
Control (the “Accounting Firm”), which firm shall provide its determinations and
any supporting calculations both to the Company, Edgewater Delaware and Employee
within 10 days of the effective date of the termination of Employee’s
employment. Any such determination by the Accounting Firm shall be binding upon
the Company, Edgewater Delaware and Employee.

 

(iii)    Within two years after the effective date of the termination of
Employee’s employment, the Accounting Firm shall review the determination made
by it pursuant to Section 6(c)(i) above. If at that time, as a result of the
uncertainty in the application of section 280G of the Code at the time of the
initial determination by the Accounting Firm hereunder, the annual amounts of
Agreement Payments or the period over which Agreement Payments are paid or
distributed, as determined pursuant to clause (i), above, are determined not to
satisfy the requirements of clause (i), then the annual amount of future
Agreement

 

8



--------------------------------------------------------------------------------

Payments and/or the period over which future Agreement Payments are paid or
distributed shall be redetermined to satisfy the requirements of clause (i), and
all future Agreement Payments shall be paid or distributed in accordance with
such redetermination.

 

(iv)    All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in Section 6(c)(ii) and (iii) above shall be borne
solely by the Company or Edgewater Delaware. The Company or Edgewater Delaware
agree to indemnify and hold harmless the Accounting Firm of and from any and all
claims, damages and expenses resulting from or relating to its determinations
pursuant to Section 6 (c)(ii) and (iii) above, except for claims, damages or
expenses resulting from the negligence or misconduct of the Accounting Firm.

 

7.    COVENANT NOT TO COMPETE, NON-SOLICITATION, CONFIDENTIALITY.

 

(a)    Employee acknowledges that in the course of his employment by the Company
and Edgewater Delaware, Employee has and will become privy to various economic
and trade secrets and relationships of the Company, Edgewater Delaware and
Subsidiaries under their direct or indirect control (collectively,
“Subsidiaries”). Therefore, in consideration of this Agreement, Employee hereby
agrees that she will not, directly or indirectly, except for the benefit of the
Company, Edgewater Delaware or their Subsidiaries, or with the prior written
consent of the Board, which consent may be granted or withheld at the sole
discretion of the Board:

 

(i)    During the Noncompetition Period (as hereinafter defined), become an
officer, director, stockholder, partner, member, manager, associate, employee,
owner, creditor, independent contractor, co-venturer, consultant or otherwise,
or be interested in or associated with any other person, corporation, firm or
business engaged in providing software solutions services, including but not
limited to, systems integration, custom software development, training, systems
support, outsourcing and/or information technology consulting services (an
“Edgewater Services Business”) within a radius of fifty (50) miles from any
office operated during the Term or at the expiration or earlier termination of
this Agreement by the Company, Edgewater Delaware or any of their Subsidiaries
(collectively, the “Territory”); provided, however, that

 

(A)    Nothing herein shall be construed to prohibit Employee from owning not
more than five percent (5%) of any class of securities issued by an entity which
is subject to the reporting requirements of the Securities Exchange Act of 1934,
as amended, or which is traded over the counter;

 

(B)    The foregoing shall not restrict Employee with respect to businesses,
other than Edgewater Services Businesses, engaged in by the Company, Edgewater
Delaware or their Subsidiaries during the Noncompetition Period, unless Employee
either is or was substantially involved in such other businesses of the Company,
Edgewater Delaware or

 

9



--------------------------------------------------------------------------------

such Subsidiaries or had access to Confidential Information (as hereinafter
defined) with respect to such other businesses; or

 

(C)    Nothing herein shall be construed to prohibit Employee from engaging in
general business consulting to companies or individuals that: (i) do not
compete, directly or indirectly, with an Edgewater Services Business or; (ii)
who are not or have not been customers of the Company and Edgewater Delaware for
a period of one (1) year.

 

(ii)    During the Noncompetition Period, in the Territory, solicit, cause or
authorize, directly or indirectly, to be solicited for or on behalf of him or
third parties, from parties who are or were customers of the Company, Edgewater
Delaware or their Subsidiaries, any Edgewater Services Business transacted by or
with such customer by the Company, Edgewater Delaware or their Subsidiaries; or

 

(iii)    During the Noncompetition Period, in the Territory, accept or cause or
authorize, directly or indirectly, to be accepted for or on behalf of him or for
third parties, any such Edgewater Services Business from any such customers of
the Company, Edgewater Delaware or their Subsidiaries; or

 

(iv)    (A) During the Noncompetition Period, use, publish, disseminate or
otherwise disclose, directly or indirectly, any information heretofore or
hereafter acquired, developed or used by the Company, Edgewater Delaware or
their Subsidiaries relating to their business or the operations, employees or
customers of the Company, Edgewater Delaware or their Subsidiaries, which
constitutes proprietary or confidential information of the Company, Edgewater
Delaware or their Subsidiaries (“Confidential Information”), including without
limitation any Confidential Information contained in any customer lists, mailing
lists and sources thereof, statistical data and compilations, patents,
copyrights, trademarks, trade names, inventions, formulae, methods, processes,
agreements, contracts, manuals or any other documents; and (B) from and after
the date hereof, use, publish, disseminate or otherwise disclose, directly or
indirectly, any information heretofore or hereafter acquired, developed or used
by the Company, Edgewater Delaware or their Subsidiaries which constitutes
Confidential Information, but excluding any Confidential Information which has
become part of common knowledge or understanding in the Edgewater Services
Business industry or otherwise in the public domain (other than from disclosure
by Employee in violation of this Agreement); provided, however, this subsection
(iv) shall not be applicable to the extent Employee is required to testify in a
judicial or regulatory proceeding pursuant to the order of a judge or
administrative law judge after Employee requests that such Confidential
Information be preserved; or

 

(v)    During the Noncompetition Period, in the Territory,

 

(A)    Solicit, entice, persuade or induce, directly or indirectly, any employee
(or person who within the preceding ninety (90) days was an

 

10



--------------------------------------------------------------------------------

employee) of the Company, Edgewater Delaware or their Subsidiaries or any other
person who is under contract with or rendering services to the Company,
Edgewater Delaware or its Subsidiaries, to terminate his or her employment by,
or contractual relationship with, such person or to refrain from extending or
renewing the same (upon the same or new terms) or to refrain from rendering,
services to or for such person or to become employed by or to enter into
contractual relations with any persons other than such person or to enter into a
relationship with a competitor of the Company, Edgewater Delaware or its
Subsidiaries;

 

(B)    Solicit, induce, attempt to hire, or hire any employee of the Company,
Edgewater Delaware or their Subsidiaries (or anyone who was an employee of the
Company, Edgewater Delaware or their Subsidiaries during the period from the
date six months prior to termination of Employee’s employment with the Company),
or assist in such hiring by any other person or business entity; or

 

(C)    Authorize or knowingly approve or assist in the taking of any such
actions by any person other than the Company, Edgewater Delaware or their
Subsidiaries.

 

(b)    For purposes of this Agreement, the term “Noncompetition Period” shall
mean the period commencing on the date hereof and ending twelve (12) months
after the date Employee ceases to be an officer or employee of, or consultant to
the Company or any of its Subsidiaries; provided, however, that the
Noncompetition Period shall end at the times prescribed in Sections 5 and 6 year
from the date of termination of this Agreement and employment of Employee by the
Company under this Agreement which is without Cause, by Employee for Good Reason
as referenced therein or by Employee pursuant to Section 5 (b).

 

(c)    The invalidity or non-enforceability of this Section 7 in any respect
shall not affect the validity or enforceability of this Section 7 in any other
respect or of any other provisions of this Agreement. In the event that any
provision of this Section 7 shall be held invalid or unenforceable by a court of
competent jurisdiction by reason of the geographic or business scope or the
duration thereof, such invalidity or unenforceability shall attach only to the
scope or duration of such provision and shall not affect or render invalid or
unenforceable any other provision of this Agreement, and, to the fullest extent
permitted by law, this Agreement shall be construed as if the geographic or
business scope or the duration of such provision had been more narrowly drafted
so as not to be invalid or unenforceable and further, to the extent permitted by
law, such geographic or business scope or the duration thereof may be re-written
by a court of competent jurisdiction to make such sufficiently limited to be
enforceable.

 

(d)    Employee acknowledges that the Company’s, Edgewater Delaware’s and/or
their Subsidiaries, remedies at law for any breach of the provisions of this
Section 7 are and will be insufficient and inadequate and that the Company,
Edgewater Delaware and their

 

11



--------------------------------------------------------------------------------

Subsidiaries shall be entitled to equitable relief, including by way of
temporary and permanent injunction, in addition to any remedies the Company,
Edgewater Delaware or their Subsidiaries may have at law.

 

(e)    The provisions of this Section 7 shall survive termination of this
Agreement in accordance with provisions referenced above.

 

8.    DIVISIBILITY OF AGREEMENT. In the event that any term, condition or
provision of this Agreement is for any reason rendered void, all remaining
terms, conditions and provisions shall remain and continue as valid and
enforceable obligations of the parties hereto.

 

9.    NOTICES. Any notices or other communications required or permitted to be
sent hereunder shall be in writing and shall be duly given if personally
delivered or sent postage prepaid by certified or registered mail, return
receipt requested, or sent by prepaid overnight courier service, delivery
confirmed, as follows:

 

If to Employee:

       

Dave Clancey

48 Way to The River Road

West Newbury, MA 01985

With a copy to:

       

Aaron Gilman, Esq.

Divine, Millimet & Branch

300 Brickstone Square

9th Floor

Andover, MA 01810

If the Company or

         

Edgewater Delaware:

       

Non Executive Chairman

c/o Corporate Secretary

Edgewater Technology, Inc.

20 Harvard Mill Square

Wakefield, MA 01880

With a copy to:

       

Gordon Y. Allison, Esq.

Executive Vice President—General Counsel

Edgewater Technology, Inc.

4710 S. Thompson, Suite 103

Springdale, AR 72764

 

Either party may change his or its address for the sending of notice to such
party by written notice to the other party sent in accordance with the
provisions hereof.

 

10.    COMPLETE AGREEMENT. This Agreement, the 1996 Grants, the 2000 Grant and
that certain Noncompetition Agreement dated as of May 17, 1999 by and between
the Company (then known as StaffMark, Inc.) and Employee contain the entire
understanding of the

 

12



--------------------------------------------------------------------------------

parties with respect to the employment of Employee (including nonsolicitation
and noncompetition agreements) and supersedes all prior arrangements or
understandings with respect thereto, including but not limited to that certain
employment agreement by and between Edgewater Delaware and Employee dated as of
April 14, 2000. This Agreement may not be altered or amended except by a
writing, duly executed by the party against whom such alteration or amendment is
sought to be enforced.

 

11.    ASSIGNMENT. This Agreement is personal and non-assignable by Employee. It
shall inure to the benefit of and be binding in all respects upon, any
corporation or other entity with which the Company and/or Edgewater Delaware
shall merge or consolidate or to which the Company and/or Edgewater Delaware
shall lease or sell all or substantially all of its assets and may be assigned
by the Company and Edgewater Delaware to any affiliate of the Company or
Edgewater Delaware or to any corporation or entity with which such affiliate
shall merge or consolidate or which shall lease or acquire all or substantially
all of the assets of such affiliate.

 

12.    JOINT AND SEVERAL RESPONSIBILITY. The Company and Edgewater Delaware
covenant and agree that the liability of each under this Agreement shall be
primary, that the Company and Edgewater Delaware shall be jointly and severally
liable for any and all obligations of each of the Company and Edgewater Delaware
under this Agreement, and that in any right of action which shall accrue to
Employee under this Agreement, Employee may, at Employee’s option, proceed
against the Company and Edgewater Delaware, jointly or severally, and may
proceed against either the Company or Edgewater Delaware without having
commenced any action against or having obtained any judgment against the other.

 

13.    COUNTERPARTS. This Agreement may be executed in counterparts, each of
which shall be an original and all of which together shall constitute one and
the same instrument.

 

14.    GOVERNING LAW. This Agreement shall in all respects be construed
according to the laws of the State of Delaware.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement in
multiple counterparts as of the day and year first above written.

 

EMPLOYEE:

/s/    Dave Clancey

--------------------------------------------------------------------------------

EDGEWATER TECHNOLOGY, INC. :

By:

  

/s/    William J. Lynch

--------------------------------------------------------------------------------

Title:

  

Chairman

--------------------------------------------------------------------------------

EDGEWATER TECHNOLOGY (DELAWARE), INC. :

By:

  

/s/    Gordon Y. Allison

--------------------------------------------------------------------------------

Title:

  

Executive Vice President

--------------------------------------------------------------------------------

 

14